Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, that the merchandise covered by the above named appeal for reappraisement, consists of Masonite Panelwood, Industrial grade, exported from Canada on or about October 12,1956.
IT IS FURTHER STIPULATED AND AGREED that there is no foreign value, export value, or United States value as those terms are defined in sections 402(c), (d), and (e), respectively, of the Tariff Act of 1930, for such or similar merchandise and that the cost of production as defined in section 402(f) of said Act is $40.53 (Canadian funds) per thousand square feet.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement be submitted on this stipulation.
On the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $40.53 (Canadian funds) per thousand square feet.
Judgment will be entered accordingly.